DETAILED ACTION
	This is a non-final rejection in response to application filed 3/16/21. Claims 1-20 are currently pending.
Drawings
The drawings are objected to because the quality of the drawings is poor and difficult to read, see 37 CFR 1.84(I).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kool (US 2021/0139160) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	Regarding independent claim 1, Kool teaches a gas turbine engine 15, the gas turbine engine comprising: 
a compressor 32, a combustor 34, and a turbine 35 in serial flow relationship; 
a heat exchanger 20 having an inlet 27, an outlet 29, and an internal surface coated with a catalyst 24, the heat exchanger being located upstream of the compressor; 
a source of hydrocarbon fuel in fluid communication with the inlet of the heat exchanger [0059]; 
a source of oxygen in fluid communication with the inlet of the heat exchanger [0071]; and 
a distribution system [0071] for receiving reformed hydrocarbon fuel from the heat exchanger.
Regarding dependent claim 2, Kool teaches wherein the distribution system delivers reformed hydrocarbon fuel to the gas turbine engine [0055].
Regarding dependent claim 7, Kool teaches wherein the hydrocarbon fuel includes an aircraft jet fuel, a gasoline, a kerosene, a rocket propulsion fuel, a diesel fuels, or blends, mixtures, or combinations thereof [0064].
Regarding dependent claim 8, Kool teaches wherein the source of oxygen includes an oxygen-containing species [0055].
Regarding dependent claim 9, Kool teaches, wherein the oxygen-containing species comprises steam or liquid water [0055].
Regarding dependent claim 10, Kool teaches wherein the source of oxygen includes an oxygenated fuel [0055].
Regarding dependent claim 11, Kool teaches wherein the oxygenated fuel comprises ethanol or methanol [0055].
Regarding dependent claim 12, Kool teaches wherein the system includes a plurality of heat exchangers or heat exchanger branches [0058].
Regarding dependent claim 13, Kool teaches wherein the plurality of heat exchangers are arranged in series [0062].
Regarding dependent claim 14, Kool teaches wherein the plurality of heat exchangers are arranged in parallel [0062].
Regarding independent claim 15, Kool teaches a method of operating a gas turbine engine, the gas turbine engine having a compressor 32, a combustor 34, and a turbine 35 in serial flow relationship, the gas turbine engine also having a heat exchanger 20 upstream of the compressor, the heat exchanger being in fluid communication with a source of hydrocarbon fuel and a source of water and having an internal surface coated with a catalyst [0055], the method comprising: 
introducing a hydrocarbon fuel into the heat exchanger [0059]; 
introducing oxygen into the heat exchanger [0071]; 
contacting the hydrocarbon fuel with the catalyst [0055]; and 
cracking the hydrocarbon fuel to form a reformed hydrocarbon fuel and remove heat from the aircraft component [0055].
Regarding dependent claim 16, Kool teaches wherein the hydrocarbon fuel includes an aircraft jet fuel, a gasoline, a kerosene, a rocket propulsion fuel, a diesel fuels, or blends, mixtures, or combinations thereof [0064].
Regarding dependent claim 17, Kool teaches wherein the source of oxygen is an oxygen- containing species or an oxygenated fuel [0055].
Regarding dependent claim 18, Kool teaches wherein the method includes a plurality of heat exchangers [0058].
Regarding dependent claim 19, Kool teaches wherein the plurality of heat exchangers are arranged in series or in parallel [0062].
Regarding dependent claim 20, Kool teaches wherein a distribution system delivers reformed fuel to a gas turbine engine [0071].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kool in view of Bartos (US 5867980).
Regarding dependent claim 3, Kool teaches the invention as claimed and discussed above.  Kool is silent to wherein the gas turbine engine includes a hyperburner or augmentor.
Bartos teaches it was known to have an aircraft wherein the gas turbine engine includes a hyperburner or augmentor (col. 2, ll. 26-42).
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the engine of Kool with a hyperburner as taught by Bartos. Bartos teaches an engine also capable of high Mach speeds and teaches the use of the hyperburner helps in high Mach situations while utilizing the gas turbine for other situations (col. 2, ll. 26-42). 
Regarding dependent claim 4, Kool in view of Bartos teaches the invention as claimed and discussed above.  Kool further teaches wherein the distribution system delivers reformed hydrocarbon fuel to the hyperburner or augmentor. This would be the case as Kool teaches a distrubition system for providing the hydrocarbon fuel [0071], and Bartos teaches the same source for both engine and hyperburner (see figure 1).
Regarding dependent claim 5, Kool in view of Bartos teaches the invention as claimed and discussed above.  Bartos further teaches wherein the hyperburner or augmentor includes a hyperburner fuel nozzle 135, and Kool, which is relied upon for the fuel type and distribution teaches wherein the distribution system is configured to selectively deliver liquid hydrocarbon fuel or reformed hydrocarbon fuel to the fuel nozzle [0071].
Regarding dependent claim 6, Kool in view of Bartos teaches the invention as claimed and discussed above.  Kool further teaches wherein the distribution system delivers liquid hydrocarbon fuel to the combustor and reformed gaseous hydrocarbon fuel to the hyperburner [0071, it should be noted that the combined system would include fuel to the engine and the hyperburner].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741